Citation Nr: 0738996	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-28 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal (GI) disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1969 until May 
1973.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from October 2002 and July 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDINGS OF FACT

1.  In an unappealed October 2002 rating decision, the RO 
denied a claim of entitlement to service connection for a GI 
disorder and for PTSD.

2.  With respect to the GI claim, the evidence added to the 
record since October 2002, when viewed by itself or in the 
context of the entire record, does not relate to an 
unestablished fact necessary to substantiate the claim.

3.  With respect to the PTSD claim, the evidence added to the 
record since October 2002, when viewed by itself or in the 
context of the entire record, is neither cumulative or 
redundant and relates to an unestablished fact necessary to 
substantiate the claim.

4.  The competent evidence does not establish that the 
veteran engaged in combat with the enemy.

5.  The veteran's claimed in-service stressor is not 
consistent with the circumstances of the veteran's service 
and has not otherwise been corroborated.

6.  The competent evidence of record contains an opinion 
attributing the veteran's currently-diagnosed Hepatitis C to 
intravenous drug use; no other competent opinion causally 
relates the Hepatitis C to any incident of active service.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision which denied the 
veteran's claims of entitlement to service connection for a 
GI disorder and for PTSD is final.  38 U.S.C.A. §§ 5103(a), 
7103(a), 7105 (West 2002).

2.  With respect to the GI claim, the evidence received 
subsequent to the October 2002 rating decision is not new and 
material, and the requirements to reopen the claim have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2007).

3.  With respect to the PTSD claim, the evidence received 
subsequent to the October 2002 rating decision is new and 
material, and the requirements to reopen the claim have been 
met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2007).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

5.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See id.  In this case, communications from the RO, including 
notice letters provided to the appellant in December 2004 and 
May 2005, included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claims were 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denials.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claims by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letters 
sent to the appellant in June 2003, November 2003, December 
2004, and May 2005 that fully addressed all four notice 
elements.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  

Although complete notice was not sent before the initial RO 
decisions in these matters, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a May 2005 supplemental statement of the 
case after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims.  Therefore, any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
medical records and post-service VA treatment reports.  
Additionally, the veteran's statements in support of his 
claims, to include testimony provided at an October 2004 
Decision Review Officer (DRO) hearing, are of record.  
Further, the appellant was afforded VA medical examinations 
in December 2003.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

I.  Claim to Reopen Based on New and Material Evidence

In January 1998, the veteran attempted to raise claims of 
entitlement to service connection for a GI condition and for 
PTSD.  However, he did not formally file an application and 
those claims were not then considered.  In June 2000, he 
submitted an application that, in pertinent part, requested 
service connection for a GI condition and PTSD.  

Those claims were denied in an October 2002 rating decision.  
The veteran filed a notice of disagreement in April 2003, and 
a statement of the case was issued in July 2003.  However, a 
timely substantive appeal was never filed.  Consequently, the 
October 2002 rating decision became final as to both issues.  
See 38 U.S.C.A. § 7105.

Based on the procedural history outlined above, the issue for 
consideration with respect to the veteran's GI and PTSD 
claims is whether new and material evidence has been received 
to reopen the claims.  

It appears that the RO addressed the PTSD claim on the 
merits.  However, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  Because 
the veteran filed his claim after this date, the amended 
version of the law is applicable in this case.  Under the 
revised regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final October 
2002 rating action denying the veteran's claims of 
entitlement to service connection for PTSD and a GI disorder 
included service medical records, post-service VA treatment 
reports, and statements from the veteran.  The service 
medical records did not show any complaints or treatment for 
GI or psychiatric problems, and all in-service examinations 
were normal, with no subjective complaints indicated on 
corresponding complaints of medical history.  

The post-service evidence did not reflect psychiatric 
complaints or treatment.  Treatment for abdominal pain and 
epigastric distress was noted beginning in 1997, but there 
was no competent evidence to show that such GI condition was 
causally related to active service.
For these reasons, the claims of entitlement to service 
connection for a GI disorder and PTSD were denied.

Evidence added to the record since the time of the last final 
denial in October 2002  includes a December 2003 VA 
examination report which noted stomach complaints, but 
diagnosed no GI disability.  Additionally, VA clinical 
records reflecting stomach-related complaints in 2004 that 
were related to treatment for appendicitis.  Although not 
previously submitted, such evidence is duplicative of the 
clinical records in the claims file in October 2002, which 
also reflected stomach complaints.  

Finally, the evidence following includes testimony provided 
by the veteran at an October 2004 hearing before the DRO.  At 
that time, he reported that he was treated for stomach 
problems by private doctors in the 1970s and that he self-
medicated with Maalox throughout the years.  

Because the recently-submitted evidence with respect to the 
GI claim does not address the relationship between a current 
disability and active service, it is not found to relate to 
an unestablished fact necessary to substantiate the claim.  
For the same reason, it does not raise a reasonable 
possibility of substantiating the claim.  Therefore, new and 
material evidence is not found to have been received with 
respect to the veteran's GI claim.

Regarding the veteran's PTSD claim, the evidence subsequent 
to the last final RO decision in October 2002 include VA 
treatment records showing psychiatric complaints, and such 
reports indicated a "history of PTSD."  Additionally, the 
evidence includes a December 2003 VA examination report, 
which contained a diagnosis of PTSD and concluded that it was 
due to combat service.

The Board finds that the December 2003 VA examination report 
serves as a basis for reopening the veteran's previously 
denied claim of entitlement to service connection for PTSD.  
Indeed, this evidence was not previously before agency 
decisionmakers and is not cumulative or redundant of evidence 
associated with the claims file at the time of the last final 
October 2002 denial.  

Furthermore, because this evidence addresses the relationship 
between a current disability and active service, it relates 
to ran unestablished fact necessary to substantiate the 
claim.  Moreover, it raises a reasonable possibility of 
substantiating the claim.  For these reasons, the Board finds 
that the criteria under 38 C.F.R. § 3.156(a) have been 
satisfied, and the veteran's claim of entitlement to service 
connection for PTSD is reopened.  

Because the RO considered the merits of the underlying 
service connection claim in the October 2004 rating on 
appeal, the Board may proceed with appellate review at this 
time without prejudicing the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).  

II.  Claims for Service Connection

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

	A.  PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  

In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  

The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has 
held that the Board may not rely strictly on combat citations 
or the veteran's military occupational specialty to determine 
if he engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In evaluating the veteran's PTSD claim, it is acknowledged 
that a December 2003 VA examination report contains a 
diagnosis of PTSD.  However, as indicated above, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of a claimed in-service stressor.  Cohen v. Brown, 
10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

In the present case, the evidence of record does not support 
the conclusion that the veteran engaged in combat with the 
enemy.  Indeed, the veteran's DD-214 does not reveal any 
awards or decorations indicative of combat.  It is 
acknowledged that "conclusive evidence" of combat 
participation may also be established by "other supportive 
evidence" that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit.  See Zarycki, supra.    

The Board finds the term "other supportive evidence" is 
unclear as to the limitations, if any, on what can constitute 
"other supportive evidence."  At a minimum, however, the case 
law from the Court would preclude the use of the claimant's 
own assertions as "other supporting evidence," nor would 
post-service medical evidence suffice as "other supporting 
evidence."  

To the extent that the term "other supporting evidence" in 
this context could consist of service department records, the 
Board finds that there are no service department medical or 
administrative records to establish that the claimant was in 
a plane crash, ship sinking, explosion, rape or assault, or 
had duty on a burn ward or in a graves registration unit.  
Thus, the Board finds that the record does not contain 
"conclusive evidence" that the veteran "engaged in combat 
with the enemy."

As noted previously, where the record, as here, fails to 
establish that the veteran engaged in combat with the enemy, 
the veteran's lay statements as to in-service stressors 
cannot be accepted without further corroboration through 
independent evidence.  Doran, 6 Vet. App. at 288-89.  

In the present case, the veteran has not submitted any 
statements describing his in-service stressors.  At his 
December 2003 VA psychiatric examination, he stated that he 
had killed a child in Vietnam.  At an October 2004 Decision 
Review Officer (DRO) hearing, he elaborated that this event 
occurred while he was in Da Nang.  No further detail was 
provided, however.  In fact, the veteran essentially 
indicated that he was unable to talk about his stressors.  

Further regarding stressors, the December 2003 VA examination 
report also noted that the veteran killed one individual and 
injured another following active service, and that those 
actions bothered him as well.  Earlier VA treatment records 
dated in 2002 indicate identify the post-service killing in 
self-defense as a stressor.

The degree of detail provided by the veteran with respect to 
the claimed in-service stressor is insufficient to make any 
attempts to verify that event.  As already explained, 
reasonable efforts were undertaken by VA to develop the 
claim.  

The Board has also considered whether the claimed stressor is 
consistent with the  places, types, and circumstances of the 
veteran's service, as shown by his service record, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a).  

In this regard, the veteran's DD-214 indicates that the 
civilian equivalent of his military occupational specialty 
was that of medical assistant.  The claimed killing of a 
child does not appear consistent with that military duty.  

In sum, the veteran's in-service stressor is not verified by 
the evidence of record, nor is there any basis for presuming 
it's occurrence under either 38 U.S.C.A. § 1154(a) or (b).  
As a consequence, the claim of entitlement to service 
connection for PTSD must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Hepatitis C

In the present case, a November 2004 VA examination includes 
a diagnosis of Hepatitis C.  Therefore, the first element of 
a service connection claim is established.  However, as will 
be discussed below, the evidence of record fails to 
demonstrate  the remaining elements of a service connection 
claim.

A review of the service medical records shows no complaints 
or treatment for Hepatitis C or any other liver disorder.  

Regarding in-service incurrence, the veteran reported at his 
October 2004 DRO hearing that he was exposed to blood in his 
capacity as a corpsman in the Navy.  His duties included 
performing minor surgery, suturing, and treating various 
other injuries.  He stated that while gloves were always used 
during surgery, he did not have access to gloves when 
arriving at an accident scene.  The veteran denied being 
stuck by needles in service.  

At a November 2004 VA examination, the veteran denied 
receiving any transfusions or transplants.  He also denied 
hemodialysis, tattoos, body piercings, and intramuscular 
gammaglobulin shots.  He did, however, report intravenous 
drug use.  

The Board acknowledges that the veteran's service personnel 
records reflect that he served as a medical assistant.  The 
Board finds that the circumstances of such duty are 
consistent with the veteran's contentions that he was exposed 
to blood of fellow servicemen.  However, there is no 
objective evidence that such exposure caused the veteran's 
current Hepatitis C.  Rather, the objective evidence 
consisting of negative service medical records, and no 
demonstration of Hepatitis C until at least the late 1990s, 
which was several years following his separation from active 
service.  Additionally, it appears that such manifestations 
of Hepatitis C were subsequent to the veteran's intravenous 
drug use.

Again, the veteran has reported a history of intravenous drug 
use.  In fact, the VA examiner in November 2004 opined that 
such drug use was the most likely cause of his Hepatitis C.  
Because such opinion was offered following a consideration 
the medical history consistent with the evidence of record, 
and following an objective examination of the veteran, it is 
found to be highly probative.  Moreover, no other competent 
evidence of record refutes that opinion.  

It is noted that compensation shall not be paid if a claimed 
disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007).  With 
respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  

Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(d) 
(2007).  

Furthermore, VA's General Counsel has confirmed that direct 
service connection for a disability that results from a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits where, as here, the claim was 
filed after October 31, 1990.  See VAOGCPREC 7-99; VAOGCPREC 
2-98.  

Further regarding drug usage, it is acknowledged that under 
38 C.F.R. § 3.301(c)(3) the isolated and infrequent use of 
drugs will not be considered willful misconduct.  Here, 
however, it is not clear from the evidence that drug use was 
indeed isolated and infrequent.  

Based on the foregoing, the veteran's illegal intravenous 
drug use cannot serve as a basis for a grant of service 
connection for Hepatitis C.  For this reason, and because the 
competent evidence does not identify any other service-
related cause of the Hepatitis C, the claim must be denied.  

The Board acknowledges the veteran's belief that his duties 
as a medical assistant during active service were the cause 
of his currently diagnosed Hepatitis C.  In this regard, it 
is noted that in adjudicating a claim, the Board must 
evaluate the veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Here, the 
veteran's military documents verify his military occupational 
specialty of medical assistant.  

Because the veteran's contentions of exposure to blood are 
consistent with such in-service duties, he is found to be 
credible.  Nevertheless, as a lay person, he is not competent 
to offer medical opinions, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  Therefore, his 
etiological opinion cannot support a grant of service 
connection here.  

In conclusion, the competent evidence of record causally 
relates the veteran's currently diagnosed Hepatitis C to 
intravenous drug use in active service.  Under these 
circumstances, for the reasons previously discussed, a grant 
of service connection is not permissible here.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a GI disorder is denied.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for PTSD is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for Hepatitis C is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


